         Case 19-34752 Document 537 Filed in TXSB on 01/16/20 Page 1 of 14



                                  UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                          §
In re:                                                    § Chapter 11
                                                          §
EPIC COMPANIES, LLC,                                      § Case No. 19-34752 (DRJ)
                                                          §
                 Debtors. 1                               § (Jointly Administered)
                                                          §



     COVER SHEET AND NOTES FOR DEBTORS’ CONSOLIDATED MONTHLY
       OPERATING REPORT FOR THE PERIOD OF DECEMBER 1, 2019 TO
                         DECEMBER 31, 2019



General Notes

The financial information included herein, including supplemental information, is preliminary,
unaudited, and may not comply in all respects with generally accepted accounting principles of the
United States of America (“U.S. GAAP”). For presentation purposes, the information is presented
on a consolidated basis under debtor Epic Companies, LLC, Case No. 19-34752 and include the
information for related debtors Epic Alabama Steel, LLC, Case No. 19-34753; Epic Applied
Technologies, LLC, Case No. 19-34754; Epic Diving & Marine Services, LLC, Case No. 19-
34755; Epic San Francisco Shipyard, LLC, Case No. 19-34756; Epic Specialty Services, LLC,
Case No. 19-34757; and Zuma Rock Energy Services, LLC, Case No. 19-34758. All receipts and
disbursement activity occurred and is reported by debtor Epic Companies, LLC.

The cash transactions reported herein have been derived and reported as stated in the Debtors’
books and bank accounts for the period of December 1, 2019 to December 31, 2019. This
information, however, has not been subject to certain procedures that would typically be applied
to financial information in accordance with U.S. GAAP, and upon application of such procedures,
audit or otherwise, the Debtors believe that the financial information herein could be subject to
changes, certain of which could be material.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are as follows: Epic Companies, LLC (1473), Epic Diving & Marine Services, LLC (2501), Epic Applied
    Technologies, LLC (5844), EPIC Specialty Services, LLC (8547), Epic Alabama Steel, LLC (6835), Epic San
    Francisco Shipyard, LLC (5763) and Zuma Rock Energy Services, LLC (1022). The address of the Debtors’
    headquarters was previously 1080 Eldridge Parkway, Suite 1300, Houston, Texas 77077. As of November 1,
    2019, the Debtors’ new address is 23603 Fernhurst Drive, Suite 2105, Katy, TX 77494.
       Case 19-34752 Document 537 Filed in TXSB on 01/16/20 Page 2 of 14



The financial information contained herein is presented on a preliminary and unaudited basis and
remains subject to future adjustments. The results of operations contained herein are not
necessarily indicative of results which may be expected for any other period or for the full year
and may not necessarily reflect the combined results of operations and financial position of the
Debtors in the future. There are various immaterial variances throughout the report mostly
attributed to rounding.

Notes to MOR-1

[1] Pursuant to the Order Authorizing and Approving the Sale of Certain Accounts Receivable
Free and Clear of Liens, Claims, and Encumbrances (Docket No. 323), the Debtors have sold
$8,408,903 of their Accounts Receivable assets. The Debtors have received $3,100,000 in cash at
closing, and will also receive 80% of any collections of these receivables above $3,700,000.
However, for the purposes of accounting for the sale transaction as reflected herein, the difference
between the cash received at close and the full face value balance of the Accounts Receivable
assets is shown as an expense, which negatively impacted Net Income for the current period.

[2] The Debtors have paid certain pre-petition liabilities, as approved by the Court and described
in the following motions: insurance obligations (Docket No. 6), taxes (Docket No. 7), adequate
assurance payments to utility companies (Docket No. 8), and workforce obligations (Docket No.
9).


Notes to MOR-2

[1] Pursuant to the Order Authorizing and Approving the Sale of Certain Accounts Receivable
Free and Clear of Liens, Claims, and Encumbrances (Docket No. 323), the Debtors have sold
$8,408,903 of their Accounts Receivable assets. The Debtors have received $3,100,000 in cash at
closing, and will also receive 80% of any collections of these receivables above $3,700,000.
However, for the purposes of accounting for the sale transaction as reflected herein, the difference
between the cash received at close and the full face value balance of the Accounts Receivable
assets is shown as an expense, which negatively impacted Net Income in a previous period.

[2] PP&E asset values reflect consolidated book value estimates based on allocated acquisition
purchase price amounts. The Debtors did not complete the valuation and audit necessary to finalize
the purchase price accounting process.

[3] Intangible assets reflect goodwill related to the acquisition of certain well control assets.


Notes to MOR-3

[1] Balance as reflected Schedule E/F: Creditors Who Have Unsecured Claims (Nonpriority
Unsecured Claims) for all Debtors.
       Case 19-34752 Document 537 Filed in TXSB on 01/16/20 Page 3 of 14



Notes to MOR-4

[1] Amounts reflect unpaid invoices received by the Debtor prior to the end of the reporting period.
It is estimated that an additional $2,065,828 of professional fees has been accrued, but not yet
invoiced, as of the end of the reporting period.


Notes to MOR-5

[1] Aging for post-petition liabilities and accounts receivable is calculated based on due date.

[2] "Other" includes senior secured debt and related accrued interest, accrued professional fees,
and other miscellaneous accrued expenses.


Notes to MOR-6

[1] Reflects wages paid to the Debtors’ Chief Legal Officer (Kelton Tonn).

[2] Pursuant to the Order Authorizing and Approving the Sale of Certain Accounts Receivable
Free and Clear of Liens, Claims, and Encumbrances (Docket No. 323), the Debtors have sold
$8,408,903 of their Accounts Receivable assets. The Debtors have received $3,100,000 in cash at
closing, and will also receive 80% of any collections of these receivables above $3,700,000.
However, for the purposes of accounting for the sale transaction as reflected herein, the difference
between the cash received at close and the full face value balance of the Accounts Receivable
assets is shown as an expense, which negatively impacted Net Income for the current period.


Notes to MOR-7

[1] All receipts and disbursement activity occurred and is reported by debtor Epic Companies,
LLC.

[2] The Debtors maintain other bank accounts, which are no longer used for operations and as of
the time of this report are in the process being closed.

Notes to MOR-8

[1] Operating, payroll, and tax cash transactions are performed in the Debtors’ Bank of America
bank account ending in 1571.

[2] The Debtors maintain other bank accounts, which are no longer used for operations and are in
the process of being closed.

[3] The Bank of America account ending in 4205 is the lockbox account used for collections and
miscellaneous refunds.
      Case 19-34752 Document 537 Filed in TXSB on 01/16/20 Page 4 of 14




[4] The Capital One account ending in 1093 was previously used for collections, but will
subsequently be closed as it is no longer utilized by the Debtors.
                              Case 19-34752 Document 537 Filed in TXSB on 01/16/20 Page 5 of 14


                                       UNITED STATES BANKRUPTCY COURT SOUTHERN AND WESTERN DISTRICTS OF TEXAS DIVISION

CASE NAME: In Re: EPIC Companies, LLC                            Petition Date: 8/26/2019
CASE NUMBER: 19-34752

                     MONTHLY OPERATING REPORT SUMMARY FOR SEPTEMBER 30, 2019, TO DECEMBER 31, 2019
                                  MONTH                                             8/26/19-9/30/19                      10/31/2019                      11/30/2019                   12/31/2019

REVENUES (MOR-6)                                                                $              102,367.94          $            143,050.00          $           75,510.00 $                  54,810.00

INCOME BEFORE INT, DEPREC./TAX (MOR-6)                                          $            (943,359.81) $                   (642,409.21) $             (1,808,613.89) $              (1,854,782.17)

NET INCOME (LOSS) (MOR-6)                                                       $         (2,208,156.68) $                 (7,277,502.41) $              (3,074,543.89) $              (3,122,636.58)

PAYMENTS TO INSIDERS (MOR-9)                                                    $                20,769.24         $              21,634.62         $           21,819.62 $                  22,061.73

PAYMENTS TO PROFESSIONALS (MOR-9)                                               $              334,971.74          $            349,475.82          $      1,147,237.95 $                1,202,182.99

TOTAL DISBURSEMENTS (MOR-8)                                                     $         (2,027,107.34) $                 (1,857,022.77) $              (2,402,891.70) $              (1,733,669.23)
** *The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee***
CIRCLE ONE
Are all accounts receivable being collected within terms? No (see notes to MOR-1 [1])
Are all post-petition liabilities, including taxes, being paid within terms? Yes
Have any pre-petition liabilities been paid? Yes (see notes to MOR-1 [2])
Are all funds received being deposited into DIP bank accounts? Yes
Were any assets disposed of outside the normal course of business? No
If so, describe                                                                                                                                                     
Are all U. S. Trustee Quarterly Fee Payments current? Payment in process
What is the status of your Plan of Reorganization? N/A
I certify under penalty of perjury that the following complete Monthly Operating Report (MOR), consisting of MOR-1 through MOR-9 plus attachments, is true and correct.
SIGNED                                                                                                
(ORIGINAL SIGNATURE)
MOR-1                                                                         TITLE      Chief Restructuring Officer                                                                                           




REQUIRED INSURANCE
                                                                 DATE:
MAINTAINED AS OF
SIGNATURE DATE
                                                                 01/16/20


CASUALTY                                       YES(X) NO(
LIABILITY                                      )
VEHICLE                                        YES(X) NO(
WORKER'S                                       )
OTHER: Directors &                             YES(X) NO(
Officers                                       )

ATTORNEY NAME: JOHN F. HIGGINS
FIRM: PORTER HEDGES LLP
ADDRESS: 1000 MAIN ST, 36TH FL, HOUSTON, TX 77002
TELEPHONE: (713) 226-6248
                               Case 19-34752 Document 537 Filed in TXSB on 01/16/20 Page 6 of 14

CASE NAME: In Re: EPIC Companies, LLC          CASE NUMBER: 19-34752
                                                     COMPARATIVE BALANCE SHEETS
ASSETS                                     FILING DATE*        9/30/2019         10/31/2019        11/30/2019          12/31/2019        MONTH   MONTH

CURRENT ASSETS
Cash
                                               167,469.39         783,048.58       5,470,804.79       3,969,098.58       3,438,160.16
Accounts Receivable, Net [1]
                                            18,417,604.52      17,973,950.96       9,609,942.96       9,685,452.96       9,740,262.96
Inventory: Lower of Cost or Market

Prepaid Expenses
                                             1,831,707.18       2,196,384.87       1,995,406.94       1,835,812.18       1,599,934.25
   Investments

   Other
                                               179,182.03         179,182.03         179,182.03         179,182.03         179,182.03
TOTAL CURRENT ASSETS                        20,595,963.12      21,132,566.44      17,255,336.72      15,669,545.75      14,957,539.40
PROPERTY, PLANT&EQUIP, @ COST [2]
                                           226,319,807.42     226,319,807.42     226,319,807.42     226,319,807.42     226,319,807.42
Less Accumulated Depreciation
                                          (106,337,007.50)   (107,529,263.31)   (108,721,519.12)   (109,913,774.93)   (111,106,030.74)
NET BOOK VALUE OF PP & E
                                           119,982,799.91     118,790,544.10     117,598,288.29     116,406,032.48     115,213,776.67
OTHER ASSETS:

   1.     Tax Deposits

   2.     Investments in Subs

   3 OTHER INTANGIBLES, OR INTELLECTUAL
   PROPERTY Net of Amortization [3]          5,693,902.47       5,693,902.47       5,693,902.47       5,693,902.47       5,693,902.47
   4.   (attach list)



        TOTAL ASSETS                       146,272,665.50     145,617,013.01     140,547,527.49     137,769,480.70     135,865,218.54

*Per Schedules and Statement of Affairs
MOR-2
                                 Case 19-34752 Document 537 Filed in TXSB on 01/16/20 Page 7 of 14

CASE NAME: In Re: EPIC Companies, LLC           CASE NUMBER: 19-34752
                                                      COMPARATIVE BALANCE SHEETS
LIABILITIES & OWNER'S EQUITY                FILING DATE*      9/30/2019        10/31/2019        11/30/2019        12/31/2019        MONTH   MONTH

LIABILITIES:
       POST-PETITION LIABILITIES (MOR-4)                       1,552,504.19      3,285,267.46      4,056,822.39      5,275,196.81
   PRE-PETITION LIABILITIES:

       Notes Payable-Secured
                                            115,635,762.97   115,635,762.97    115,635,762.97    115,635,762.97    115,635,762.97
       Priority Debt
                                                 10,500.00        10,500.00         10,500.00         10,500.00         10,500.00
       Federal Income Tax

       FICA/Withholding

       Unsecured Debt [1]
                                             30,801,494.52    30,801,494.52     30,801,494.52     30,801,494.52     30,801,494.52
       Other
                                                                                  475,253.61             195.79            195.79
   TOTAL PRE-PETITION LIABILITIES
                                            146,447,757.49   146,447,757.49    146,923,011.10    146,447,953.28    146,447,953.28
TOTAL LIABILITIES
                                            146,447,757.49   148,000,261.68    150,208,278.56    150,504,775.67    151,723,150.09
OWNERS'S EQUITY (DEFICIT):
   PREFERRED STOCK
                                                                          -                 -                 -                 -
   COMMON STOCK
                                                                          -                 -                 -                 -
ADDITIONAL PAID-IN CAPITAL
                                                                          -                 -                 -                 -
RETAINED EARNINGS: Filing Date
                                              (175,091.99)     (175,091.99)      (175,091.99)       (175,091.99)     (175,091.99)
RETAINED EARNINGS: Post Filing Date
                                                              (2,208,156.68)    (9,485,659.09)   (12,560,202.98)   (15,682,839.56)
TOTAL OWNER'S EQUITY (NET WORTH)
                                              (175,091.99)    (2,383,248.66)    (9,660,751.08)   (12,735,294.97)   (15,857,931.55)
TOTAL LIABILITIES & OWNER'S EQUITY          146,272,665.50   145,617,013.01    140,547,527.49    137,769,480.70    135,865,218.54


MOR-3
*Per Schedules and Statement of Affairs
                       Case 19-34752 Document 537 Filed in TXSB on 01/16/20 Page 8 of 14

CASE NAME: In Re: EPIC Companies, LLC      CASE NUMBER: 19-34752
                                          SCHEDULE OF POST-PETITION LIABILITIES

                                                        9/30/2019       10/31/2019       11/30/2019       12/31/2019       MONTH       MONTH

TRADE ACCOUNTS PAYABLE

  TAX PAYABLE:

    Federal Payroll Taxes

    State Payroll & Sales

    Ad Valorem Taxes

    Other Taxes

  TOTAL TAXES PAYABLE
                                                                    -                -                -                -           -           -

  SECURED DEBT POST-PETITION
                                                         1,457,119.16    3,231,757.47     4,114,933.47      5,109,269.36

  ACCRUED INTEREST PAYABLE
                                                           41,556.51        49,119.59                 -        75,598.60

*ACCRUED PROFESSIONAL FEES [1]
                                                          108,365.23        39,809.18                 -                -

  OTHER ACCRUED LIABILITIES:

    1.
                                                          (54,536.71)      (35,418.77)     (58,111.08)         90,328.85

    2.

    3.

TOTAL POST-PETITION LIABILITIES (MOR-3)
                                                         1,552,504.19    3,285,267.46     4,056,822.39      5,275,196.81
* Payment Requires Court Approval.
MOR-4
                          Case 19-34752 Document 537 Filed in TXSB on 01/16/20 Page 9 of 14


CASE NAME: In Re: EPIC Companies, LLC                         CASE NUMBER: 19-34752
                                                       AGING OF POST-PETITION LIABILITIES
                                                               DECEMBER 31, 2019
            [1]                                                                                                  AD-VALOREM,               [2]
   DAYS                    TOTAL                TRADE ACCTS           FED TAXES            STATE TAXES                                 OTHER
                                                                                                                 OTHER TAXES

     0-30             $        5,275,196.81 $                 -   $                -   $                 -   $                 -   $           5,275,196.81

    31-60             $                 -   $                 -   $                -   $                 -   $                 -   $                     -

    61-90             $                 -   $                 -   $                -   $                 -   $                 -   $                     -

     91 +             $                 -   $                 -   $                -   $                 -   $                 -   $                     -

   TOTAL              $        5,275,196.81 $                 -   $                -   $                 -   $                 -   $           5,275,196.81




                                                         AGING OF ACCOUNTS RECEIVABLE

                   MONTH                         9/30/2019            10/31/2019            11/30/2019            12/31/2019

                  0-30 DAYS                 $       2,029,089.80 $        121,106.00 $          196,616.00 $           54,810.00

                  31-60 DAYS                $       7,927,082.35 $       1,487,800.00 $         195,490.00 $           75,510.00

                  61-90 DAYS                $       4,339,403.98 $       3,751,034.12 $         113,200.00 $          121,106.00

                  91 + DAYS                 $       2,629,223.27 $       4,250,002.84 $        9,180,146.96 $       9,488,836.96

                   TOTAL                    $      16,924,799.40 $       9,609,942.96 $        9,685,452.96 $       9,740,262.96

MOR-5
                                  Case 19-34752 Document 537 Filed in TXSB on 01/16/20 Page 10 of 14

CASE NAME: In Re: EPIC Companies, LLC                                          CASE NUMBER: 19-34752
                                                                                   STATEMENT OF INCOME (LOSS)
                           MONTH                                   8/27-9/30           10/31/2019          11/30/2019          12/31/2019            1/31/2020       2/28/2020       FILING TO DATE




REVENUES (MOR-1)                                                        102,367.94          143,050.00           75,510.00              54,810.00                -                        375,737.94
TOTAL COST OF REVENUES                                                             -                 -                   -                     -                 -                                    -
GROSS PROFIT                                                            102,367.94          143,050.00           75,510.00              54,810.00                -                        375,737.94
OPERATING EXPENSES:
        Selling & Marketing
                                                                                   -                 -                   -                     -                 -                                    -
        General & Administrative
                                                                        689,986.77          522,714.00        1,718,739.11             685,347.45                                       3,616,787.33
        Insiders Compensation
                                                                         20,769.24           21,634.62           21,819.62              22,061.73                                           86,285.21
        Professional Fees [1]
                                                                        334,971.74          241,110.59          143,565.16           1,202,182.99                                       1,921,830.48
        Other (attach list)
                                                                                   -                                                                                                                  -


TOTAL OPERATING EXPENSES                                              1,045,727.75          785,459.21        1,884,123.89           1,909,592.17                -               -      5,624,903.02
INCOME BEFORE INT, DEPR/TAX (MOR-1)                                     (943,359.81)       (642,409.21)       (1,808,613.89)        (1,854,782.17)               -               -      (5,249,165.08)
INTEREST EXPENSE                                                         72,541.06           57,842.39           73,674.19              75,598.60                                         279,656.24
DEPRECIATION                                                          1,192,255.81        1,192,255.81        1,192,255.81           1,192,255.81                                       4,769,023.24
OTHER (INCOME) EXPENSE*                                                                                                                                                                               -
OTHER ITEMS** [2]                                                                         5,384,995.00                   -                                                              5,384,995.00
TOTAL INT, DEPR & OTHER ITEMS                                         1,264,796.87        6,635,093.20        1,265,930.00           1,267,854.41                -               -     10,433,674.48
NET INCOME BEFORE TAXES                                               (2,208,156.68)      (7,277,502.41)      (3,074,543.89)        (3,122,636.58)               -               -     (15,682,839.56)
FEDERAL INCOME TAXES                                                               -                 -                   -                     -                 -               -                    -
NET INCOME (LOSS) (MOR-1)
                                                                      (2,208,156.68)      (7,277,502.41)      (3,074,543.89)        (3,122,636.58)               -               -     (15,682,839.56)
Accrual Accounting Required, Otherwise Footnote With Explanation
* Footnote Mandatory

MOR-6
                                       Case 19-34752 Document 537 Filed in TXSB on 01/16/20 Page 11 of 14

CASE NAME: In Re: EPIC Companies, LLC                   CASE NUMBER: 19-34-752

                                                                                                                                                                     SIX MONTHS TO
CASH RECEIPTS AND DISBURSEMENTS[1]                               (8/26/19-9/30/19)       10/31/2019           11/30/2019           12/31/2019        MONTH   MONTH
                                                                                                                                                                          DATE

    1. CASH - BEGINNING OF MONTH [2]                         $         167,104.44    $      783,048.58    $    5,470,804.79 $        3,969,098.58

RECEIPTS:

    2. CASH SALES                                            $                   -   $                -   $                -   $                -
    3. COLLECTION OF ACCOUNTS RECEIVABLE                     $         590,031.50    $    4,035,637.00 $                   -   $        51,133.60
    4. LOANS & ADVANCES (attach list)                        $       2,001,424.43 $       2,490,054.98 $         883,176.00    $       994,335.89
    5. SALE OF ASSETS                                        $                   -   $                -

    6. OTHER (attach list)                                   $          27,916.90    $       29,328.80    $       18,009.49    $       157,261.32

TOTAL RECEIPTS                                               $       2,619,372.83 $       6,555,020.78 $         901,185.49    $     1,202,730.81
(Withdrawal) Contribution by Individual Debtor MFR-2*        $                   -   $                -   $                -   $                -
DISBURSEMENTS:

    7. NET PAYROLL                                           $        (233,176.59) $        (83,367.55) $        (77,572.50) $         (41,182.34)
    8. PAYROLL TAXES PAID                                    $          (75,116.54) $       (38,777.59) $        (42,350.65) $         (14,456.18)

    9. SALES, USE & OTHER TAXES PAID                         $                   -   $                -                        $        (5,325.09)

10. SECURED / RENTAL / LEASES                                $        (100,547.91) $      (100,547.91) $       (143,565.16) $          (71,782.58)

11. UTILITIES                                                $           (2,866.89) $        (6,405.35) $         (6,243.98) $          (9,418.76)
12. INSURANCE                                                $        (680,955.88) $                  -   $    (120,978.50) $                   -
13. INVENTORY PURCHASES                                      $                   -   $                -   $                -   $                -
14. VEHICLE EXPENSES                                         $                   -   $                -   $                -   $                -

15. TRAVEL & ENTERTAINMENT                                   $                   -   $                -   $                -   $                -

16. REPAIRS, MAINTENANCE & SUPPLIES                          $                   -   $                -   $                -   $                -

17. ADMINISTRATIVE & SELLING                                 $                   -   $                -   $      (51,664.04) $         (41,279.46)

18. OTHER (attach list)                                      $        (684,523.32) $     (1,288,690.35) $      (791,057.92) $         (348,041.83)
TOTAL DISBURSEMENTS FROM OPERATIONS                          $      (1,777,187.13) $     (1,517,788.75) $     (1,233,432.75) $        (531,486.24)

19. PROFESSIONAL FEES                                        $        (226,606.51) $      (349,475.82) $      (1,147,237.95) $      (1,202,182.99)

20. U.S. TRUSTEE FEES                                        $                   -                        $      (22,221.00) $                  -

21. OTHER REORGANIZATION EXPENSES (attach list)              $                   -

TOTAL DISBURSEMENTS                                          $      (2,003,793.64) $     (1,867,264.57) $     (2,402,891.70) $      (1,733,669.23)

22. NET CASH FLOW                                            $         615,579.19    $    4,687,756.21 $      (1,501,706.21) $        (530,938.42)
23. CASH - END OF MONTH (MOR-2)                              $         782,683.63    $    5,470,804.79 $       3,969,098.58 $        3,438,160.16
MOR-7
*Applies to Individual debtor's only
Case 19-34752 Document 537 Filed in TXSB on 01/16/20 Page 12 of 14


             MOR-7 List Attachments (December 31, 2019)

                           LOANS & ADVANCES
     Receipt Date        Receipt Amount           Receipt Description
     12/18/2019        $        511,558.89 DIP Loan Draw
     12/27/2020        $        482,777.00 DIP Loan Draw
        Total          $        994,335.89

                              OTHER (RECEIPTS)
     Receipt Date          Receipt Amount             Receipt Description
      12/3/2019        $            34,900.00 Return of rent payment (error).
      12/9/2019        $               361.32 Payroll
     12/19/2019        $          122,000.00 MARS property bid deposit.
        Total          $          157,261.32

                         OTHER (DISBURSEMENTS)
   Disbursement Date   Disbursement Amount          Receipt Description
      12/17/2019       $         44,085.73 COBRA refund pass-through
      12/18/2019       $           5,790.70 Office expenses
       12/6/2019       $        251,746.62 OCPs, asset sales and related.
      12/13/2019       $         36,250.00 Arc Controls asset transfer.
       12/6/2020       $         10,168.78 Bank fees and other.
         Total         $        348,041.83
                        Case 19-34752 Document 537 Filed in TXSB on 01/16/20 Page 13 of 14

CASE NAME: In Re: EPIC Companies, LLC                                       CASE NUMBER: 19-34752
                                                                           CASH ACCOUNT RECONCILIATION
                                                                             MONTH OF DECEMBER, 2019
                                                             [1]                                                                  [3]                                Professional Fee
BANK NAME                                   Bank of America                  N/A                    N/A       Bank of America               Capital One[4]
                                                                                                                                                                         Escrow
            ACCOUNT NUMBER                   #002419801571                                                        #488061534205         #00004670141093               #1000046389

ACCOUNT TYPE [2]                              OPERATING                    PAYROLL                  TAX           OTHER  FUNDS          OTHER  FUNDS             OTHER  FUNDS               TOTAL [2]

BANK BALANCE                            $          1,561,690.11               -                      -        $                    -    $                    -   $        1,900,000.00 $        3,461,690.11

DEPOSIT IN TRANSIT                                                            -                      -        $                    -    $                    -   $                  -   $                 -

OUTSTANDING CHECKS                      $            (23,529.95)              -                      -        $                    -    $                    -   $                  -   $         (23,529.95)

ADJUSTED BANK BALANCE                   $          1,538,160.16        $              -   $               -   $                    -    $                    -   $        1,900,000.00 $        3,438,160.16

BEGINNING CASH - PER BOOKS              $          3,969,098.58               -                      -        $                    -    $                    -   $                  -   $       3,969,098.58

RECEIPTS                                $          1,202,730.81               -                      -        $                    -    $                    -   $                  -   $       1,202,730.81

TRANSFERS BETWEEN ACCOUNTS              $          (1,900,000.00)             -                      -                                                           $        1,900,000.00 $                  -

(WITHDRAWAL)CONTRIBUTION- BY
                                        $                          -          -                      -        $                    -    $                    -   $                  -   $                 -
INDIVIDUAL DEBTOR MFR-2

CHECKS/OTHER DISBURSEMENTS              $          (1,733,669.23)             -                      -        $                    -    $                    -   $                  -   $      (1,733,669.23)

ENDING CASH - PER BOOKS                 $          1,538,160.16               -                      -        $                    -    $                    -   $        1,900,000.00 $        3,438,160.16

MOR-8
                             Case 19-34752 Document 537 Filed in TXSB on 01/16/20 Page 14 of 14

CASE NAME: In Re: EPIC Companies, LLC                          CASE NUMBER: 19-34752

                                                               PAYMENTS TO INSIDERS AND PROFESSIONALS
                 Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U. S. Bankruptcy Code) and the
                     professionals. Also, for insiders identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary.)



INSIDERS: NAME/POSITION/COMP TYPE                                8/26/19-9/30/19          10/31/2019              11/30/2019             12/31/2019              MONTH           MONTH



1. Kelton Tonn / Chief Legal Officer / Gross Salary        $                20,769.24 $           21,634.62 $            21,819.62 $             22,061.73

2.

3.

4.

5.

6.

TOTAL INSIDERS (MOR-1)                                     $                20,769.24 $           21,634.62 $            21,819.62 $             22,061.73   $           -   $           -



                                                                    MONTH
             PROFESSIONALS NAME/ORDER DATE                                                MONTH                   MONTH                  MONTH                   MONTH           MONTH
                                                                   (8/26-9/30)


1. S3 Advisors, LLC (G2 Capital Advisors, LLC)             $              334,971.74 $           249,857.20 $           359,621.12   $          210,247.76

2. Hilco                                                                             $            33,200.88

3. Kennedy Marr                                                                      $            31,417.74

4. Keen Summit                                                                       $            35,000.00 $            34,999.00

5. Porter Hedges (debtor's counsel)                                                                           $         752,617.83   $          352,668.89

6. Epiq (noticing agent)                                                                                                             $          215,953.72

7. Munsch (UCC)                                                                                                                      $          357,028.02

8. Glass Ratner (UCC FA)                                                                                                             $           66,284.60

9. Paul Hastings (lender counsel)




TOTAL PROFESSIONALS (MOR-1)                                $              334,971.74 $           349,475.82 $         1,147,237.95   $        1,202,182.99   $           -   $           -

MOR-9
